Title: Elizabeth Smith Shaw to Abigail Adams, 18 June 1786
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      My Dear Sister
      Haverhill June 18th. 1786
     
     Your Letter March 24th. by Capt Cushing, with the Apron, came safe to Hand 2 Days after his Arrival at Boston. Lyde, and Cushing got in the same Day. Mrs Hays Baggage could not be broke till she came from Newyork, so that I did not get that Token, and Expression of your Love, and kindness, till a fortnight after.
     I cannot think what is become of a Letter I sent you last November, giving you an account of my Fall Visitation.—Of my Dear Aunts Tufts’s Sickness, and of her christian Resignation, and Death.—I sent it to Boston, and cannot tell you what Capt. it went by, accompanied with one for my Neice. If you had received it, you would not have enquired whether the things you sent me were safe. For in that I acknowledged the Receipt, and presented my Childrens thanks to their good Aunt; for they think you are very good indeed to remember them.
     My dear Sister your kindness oppresses me, I know that not any thing new is purchased for your Sons, and I cannot bear to think you should do it for me, perhaps there may sometimes be things that with you are out of Date, which if they are not in too high a Stile, may be of great service to me, and will not be valued the less by your Sister, for there dear Owner’s sake. Mr Isaac Smith supplies the Pulpit at Weymouth, for Mr Evans, who married our Cousin Hulda Kent upon a Thursday and the next monday, they set of upon a Tour to new York, Philadelphia, &cc. Mr Smith purposed an exchange with Mr Shaw the last Sabbath in May, which was very agreeable, as we wished to visit our Friends. Accordingly we took Betsy Quincy, and journed on till we came to Cambridge. At the University we stoped, and spent an agreeable hour with our foster Sons. There was a Paragraph in your Letter by Capt Cushing that I received a week before, that surprised me, or rather excited my Curiosity. I thought of a Mr Murry, Col. Smith, and Col. Humphries. Did you think we should not want to know the Name of this favoured youth? or did you think we were high priests this year, and could divine? I did not know but you sent me that Phamplet of Col. Humphries, to anounce, and deleniate the Man. But of Mr JQA, I demanded immediate Satisfaction which was readily complied with by puting your Letter into my Hands, which informed him of the Rise and progress of this late Attachment. Love founded in virtue, and approved by Reason, must rise, or fall in proportion as the Object is deserving. However she may be represented to the World, in my view she stands free from the charge of Fickleness, and Inconstancy. For what affection can withstand the force of continued, studied neglect.
     I consider the human Mind something like a musical Instrument, where if any of the Notes are silent, or out of tune, it produces a vacuum, a discord, which interrupts the harmony of the whole Machine. So the Mind when once touched by the tender Passion of Love, and set to a certain number of Ideas, will never after be in Unison, unless it find some Object capable of vibrating those delicate Keys. And experience informs us, that it does not require so great an Artist to put an Instrument in Tune, as it did at first to form one.
     
     We pursued our Course from Cambridge, to Milton where we stoped, and drank Tea, with General Warren and, Lady. It was here, that I was first informed of my Neices Marriage. And as I had but just heard of the Choice, it rather hurried my Spirits, and I could not but consider the News as premature, and without sufficient foundation, to announce a matter of so much Importance, as it must really be to Mr T——. I found the Story was spread far, and wide, and I could see no person, but what would accost me—“Your Neice is married then, what will Mr. T—— do, and say.” You, who know Mankind, and particular Persons so well, can easily imagine what each one will say. I heard but one person say they were sorry, and they gave this reason, “that now he would direct his distructive Course, and disturb some other peaceful Family.” I could not but recollect that Line in Young,
     
      “Poor is the friendless Master of the World.”
     
     Yet the Man has a Capacity that would ensure him buisiness, and Talents, which if Virtue was their Basis, would endear him to the whole World.
     I felt—I cannot tell you how for him. He came home late, and rose by day light—and avoided us, as he would a Pestilence. Mr Shaw sought for him at Mrs Vesseys, at Mr Thayers, at the windmill, but all in vain. I cannot bear to see a person unhappy, even though I know it is the inevitable Consequence of evil, and wrong Conduct. I never could triumph over a dissappointed Person, but whether he is really so, I cannot tell. But some tenderness is always due, to those who have ever expressed regard, and have been esteemed by us. The least said, I verrily believe is best. I know my Neice must feel happy in her Choice, as she has now the sanction of both Parents. I have enquired, and his Character is good here. William Smith is a Name, which from my earliest Infancy, I have been taught to revere, and love. It is the Name of my only Son. Your Daughter now ties my affections, with more than a threefold Cord. May they for Days, and years to come dwell together as “the pleasant Roe and as the loving Hind.” But when—O when shall I see you all again. Your Son Thomas is in good health, grows tall and thin. I hardly think he will enter the University this year. I have taken for him the light silk Camblet Coat, and have provided a Taylor in the house, I can have greater prudence used, and the things done to suit me better, than if I put them out.
     
      Adieu—ever yours
      E S
     
     
     
      Write often, and scrible you always please your Sister. You will excuse my not coppying. I hope you will be able to read.
     
    